Judgment to the extent appealed from, unanimously affirmed, with $50 costs and disbursements to appellant. Defendant apparently remains personally liable on a loan secured by mortgage on the subject property, and may possibly be personally liable on other obligations secured by lien, charge or encumbrance on the *536property. It is equitable, if desired, that plaintiff agree to hold defendant harmless against any such liabilities, and the order to be entered hereon may provide for such agreement. Settle order on notice. Concur — Botein, P. J., Stevens, Capozzoli, Rabin and McNally, JJ.